Citation Nr: 1115748	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision, in which the RO in Atlanta, Georgia, among other things, granted service connection for residuals of right hamstring removal for ACL reconstruction of the right knee, and assigned an initial 10 percent rating.  

That decision included the grant of service connection and the assignment of initial noncompensable ratings for hallux abducto-valgus of the right foot with bunionectomy residuals, left knee ACL reconstruction and lateral meniscal repair, a ganglion cyst of the left wrist, a surgical scar of the right knee, and a surgical scar of the left upper arm, near the axilla and shoulder.  The effective date for each award was November 1, 2004.

The Veteran subsequently moved, and his appeal was transferred to the RO in Montgomery, Alabama.  The Veteran filed a Notice of Disagreement (NOD) in April 2005, and the RO issued a Statement of the Case (SOC) in February 2006.  The Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006.

In a February 2006 rating decision, the RO assigned a higher initial rating of 10 percent for the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals, with an effective date of November 1, 2004.  

In May 2006, the Veteran testified at a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  

In a February 2008 rating decision, the RO re-characterized the left knee issue as laxity of the left knee, status post ACL reconstruction and lateral meniscal repair.  The RO also assigned a higher 10 percent initial rating, effective on November 1, 2004.  

Also in February 2008, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claims for higher initial ratings, following a de novo review of the entire evidence of record.

The Board notes that the first page of the January 2008 SSOC lists the issue of entitlement to an initial compensable evaluation for a scar of the "right" upper arm, secondary to surgery for a rupture of the left pectoralis major muscle.  

However, the RO's discussion of the issue correctly identifies the scar as involving the left upper arm, not the right.  The Board has so characterized that issue.

The Board also notes that the Veteran initially appealed with respect two additional claims.  

The April 2005 NOD expressed disagreement with a 30 percent initial rating assigned for instability of the right knee and a single 10 percent initial rating assigned for arthritis of both knees.  

However, in a May 2006 statement, signed by the Veteran, he withdrew his appeal of the right knee initial rating for instability.  With respect to arthritis, the Veteran specified in the NOD that he was seeking separate 10 percent ratings for arthritis of each knee.  In a February 2008 rating decision, the RO assigned separate 10 percent ratings for each knee, effective on November 1, 2004.  This satisfies the appeal as to that issue.  

In a May 2009 decision, the Board denied the claims for initial ratings in excess of 10 percent for the service-connected residuals of a right hamstring removal for ACL reconstruction of the right knee and for the disability manifested by laxity of the left knee and for compensable initial ratings for the service-connected ganglion cyst of the left wrist and scars of the right knee and left upper arm.  

In May 2009, the matter of a higher initial rating for the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals was remanded for additional development.  

The requested development has been completed, and the claim for a higher rating for hallux abducto-valgus of the right foot with bunionectomy residuals has returned to the Board for the purpose of appellate disposition.  

As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  

Moreover, while the RO has granted a higher rating of 10 percent for the service-connected hallux-abducto valgus of the right foot with bunionectomy residuals, inasmuch as a higher rating is still available, and the Veteran is presumed to seek the maximum available benefit for a disability, this issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDING OF FACT

Throughout the period of the appeal, the service-connected right great toe disability is shown to have been manifested by the residuals of a resection of the metatarsal head with additional pain and limitation caused by a surgical wire that had been inserted into the metatarsal head extending into the soft tissue that more nearly resembles that of a painful scar.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected hallux abducto-valgus of the right foot on the basis of bunionectomy residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5280 (2010).

2.  The criteria for the assignment of a separate rating of 10 percent for the service-connected residuals of a hallux abducto-valgus of the right foot on the basis of added pain and limitation caused by a retained surgical wire protruding into the soft tissue by analogy to a painful scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.118 including Diagnostic Code 7804 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded a VA examination in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The service-connected hallux abducto-valgus of the right foot with bunionectomy residuals has been rated under Diagnostic Code 5280, for unilateral Hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is assignable for the residuals of an operation with resection of metatarsal head.  

Alternatively, Diagnostic Code 5280 also allows a maximum 10 percent rating for severe residuals, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


Factual Background and Analysis

In July 2004, before leaving active duty, the Veteran underwent a right bunionectomy.  A triangular wedge of bone was removed, and a K-wire was inserted.

The outpatient records from 2005 through 2010 are largely negative for treatment of right foot symptoms.  A treatment note from July 2010 reflects that the right foot had a normal appearance.  

The examiner remarked that no pain was elicited by motion of the foot.  He specifically noted that the right foot was non-tender with no swelling, warmth or laxity.  An X-ray study showed findings of a pin traversing the first metatarsal head of the right foot.

On VA examination in December 2010, the Veteran complained of having intermittent aching pain in his right foot.  He also had flare-ups three to four times a week that lasted for two hours.  He said that his shoes caused him increased pain.  He did not take any medication for his foot problem and experienced pain after walking a block.  He had been employed at a state youth facility and was currently a work-study employee.  

The Veteran had no problems with activities of daily living, did not require assistive aids or incapacitating episodes during the prior year.

The examiner observed that the Veteran was able to plantar flex the right foot to 40 degrees and extend to -5 degrees.  Inversion and eversion were performed to 15 degrees.  No loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination was found.  

The examiner specified that the great toe could be dorsiflexed to 55 degrees and plantar flexed to 20 degrees.  There were no areas of swelling, heat or redness.  Within the toe, a pointed object was palpated and caused pain.  Crepitus, heat, redness and swelling were not observed.  

The examiner stated that the Veteran had no other abnormalities of the right foot or evidence of any painful motion, edema, weakness, callosities or breakdown.  No toe deformities were noted.  An X-ray study revealed findings of a healed osteotomy of the first metatarsal with an indwelling wire.  

The examiner opined that the Veteran's major problem was discomfort of the indwelling wire.  He further opined that the Veteran experienced a minimal disability which could be easily corrected should the Veteran so desire.

Based on the evidence of record, the Board finds that the criteria for the assignment of a separate rating of 10 percent for the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals have been met for the period of the appeal.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5280, the maximum schedular evaluation available for hallux abducto-valgus of the right foot with bunionectomy residuals is a 10 percent evaluation.  

As the Veteran is service connected for hallux abducto-valgus of the right foot with bunionectomy residuals, with a 10 percent evaluation, a higher schedular evaluation is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Specifically as regards the DeLuca factors (identified and addressed hereinabove), the Board notes that the Veteran has reported experiencing pain.  The December 2010 VA examiner found no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination was found.  

During the examination, the Veteran was able to accomplish the range of motion indicated.  In short, the 10 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.  

The Board has considered the Veteran's complaints on examination, but finds them to be consistent with medical findings, that were identified by an impartial medical examiner during the course of the requested examination.

The Board must also address whether there is any basis for assignment of a higher or separate rating for the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals under other potentially applicable diagnostic code.  

In the absence of flatfoot deformity, bilateral weak feet, pes cavus, Morton's disease, hammertoe, or malunion or nonunion of the metatarsal bones, evaluation of the right foot under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the feet-DC 5276, 5277, 5278, 5279, 5282, or 5283-is not appropriate.  

Diagnostic Code 5284 allows for higher ratings of 20 percent for moderately severe and 30 percent for severe foot injuries.  However, as the December 2010 VA examiner described the Veteran's disability as minimal, a higher rating is not warranted under Diagnostic Code 5284 because this would be based on impairment involving the entire foot.  This is not shown.  See 38 C.F.R. 4.71a.  

Significantly, in this regard, the recent VA examination did confirm the Veteran's assertions that he was experiencing residual discomfort and pain caused by the wire that had been surgically inserted in the metatarsal head because it extended into the soft tissue in that area.  This would explain his complaints of pain in wearing shoes and resulting episodes of impairment and limitation following extended ambulation.  

As such, the Board finds that the service-connected disability picture also is shown to more closely approximate that of a painful scar and would warrant the assignment of a separate rating of 10 percent under Diagnostic Code 7804.

Consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  

Additionally, the Veteran has not asserted that his right foot disability interferes markedly with his employment.  In fact, the December 2010 VA examiner opined that the disorder did not interfere with the Veteran's activities of daily living.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the service-connected hallux abducto-valgus of the right foot with bunionectomy residuals, pursuant to Fenderson.  


ORDER

An increased rating in excess of 10 percent for the service-connected a hallux abducto-valgus of the right foot on the basis of bunionectomy residuals is denied.

A separate rating of 10 percent for the service-connected residuals of a hallux abducto-valgus of the right foot on the basis of a painful scar for the period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


